        Case 1:20-cv-03443-CAP Document 27 Filed 11/20/20 Page 1 of 6




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

YESENIA TOVAR and BRANDY
SMITH,

       Plaintiffs,                              CIVIL ACTION NO.
                                                1:20-CV-03443-CAP
 v.

 FANNIE’S INC., ACE-FCE, LLC,
 and ANDREW CARGILL,

       Defendants.

                                   ORDER

      The plaintiffs filed this action on August 20, 2020, seeking unpaid

minimum hourly wages under the Fair Labor Standards Act (“FLSA”). The

defendants answered and filed a counterclaim on October 5, 2020, and

discovery was set to begin on November 4, 2020. However, on October 16,

2020, the defendants made an offer of judgment under Rule 68. Before the

court is the plaintiffs’ motion to strike the defendants’ offer of judgment [Doc.

No. 17].

      Rule 68 of the Federal Rules of Civil Procedure provides:

      (a) Making an Offer; Judgment on an Accepted Offer. At least 14
      days before the date set for trial, a party defending against a
      claim may serve on an opposing party an offer to allow judgment
      on specified terms, with the costs then accrued. If, within 14
      days after being served, the opposing party serves written notice
        Case 1:20-cv-03443-CAP Document 27 Filed 11/20/20 Page 2 of 6




      accepting the offer, either party may then file the offer and notice
      of acceptance, plus proof of service. The clerk must then enter
      judgment.

      (b) Unaccepted Offer. An unaccepted offer is considered
      withdrawn, but it does not preclude a later offer. Evidence of an
      unaccepted offer is not admissible except in a proceeding to
      determine costs. . . .

      ***

      (d) Paying Costs After an Unaccepted Offer. If the judgment that
      the offeree finally obtains is not more favorable than the
      unaccepted offer, the offeree must pay the costs incurred after the
      offer was made.

Fed. R. Civ. P. 68. The purpose of rule 68 is to encourage settlements, and its

basic premise is if the plaintiff rejects the offer of judgment, and ultimately

recovers less at trial than the amount specified in the offer, he must pay the

defense costs incurred after the date of the offer.

      The defendants offered “to pay $10,875.97 to the Plaintiffs in full and

complete satisfaction of Plaintiffs’ claims asserted in the litigation, exclusive

of costs and attorneys’ fees.” [Doc. No. 17-1]. The plaintiffs ask the court to

strike the defendants’ October 16 offer of judgment as premature. They

contend that because the defendants failed to provide the plaintiff’s time and




                                        2
        Case 1:20-cv-03443-CAP Document 27 Filed 11/20/20 Page 3 of 6




pay records, there is no basis for determining whether the offer is reasonable.

The court agrees.1

      “Despite the apparent conflict between automatic entry of judgment of

an accepted Rule 68 offer and the requirement in Lynn’s Food of judicial

approval of FLSA settlements, courts in this Circuit have held that Rule 68

offers of judgment are subject to judicial scrutiny.” Walker v. Vital Recovery

Servs., Inc., 300 F.R.D. 599, 602 (N.D. Ga. 2014) (collecting cases). As a

result, this court has stricken Rule 68 offers of judgment under the FLSA

when there is no basis for determining if the offer was fair and reasonable.

See, e.g., Walker, id. (“In light of the absence of such documentation and in

light of Plaintiff's objections that Defendants have provided no evidence to

support the bonus calculations or any estimate as to the basis for the

remaining two damage theories (off-the-clock time and falsification of

records), the Court agrees the record is presently insufficient to perform the

judicial review required by Lynn's Food.”); Luna v. Del Monte Fresh Produce

(Se.), Inc., No. 1:06-CV-2000-JEC, 2008 WL 754452, at *12 (N.D. Ga. Mar. 19,

2008), amended in part, No. 1:06-CV-2000-JEC, 2009 WL 10670185 (N.D. Ga.

Mar. 3, 2009), aff'd, 354 F. App'x 422 (11th Cir. 2009) (“At this stage in the


1Accordingly, the court will not determine whether the offer is invalid
because it excludes costs and attorney’s fees, which the plaintiffs also argue.
                                       3
        Case 1:20-cv-03443-CAP Document 27 Filed 11/20/20 Page 4 of 6




litigation, there is absolutely no basis for determining whether the offers are

fair and reasonable. The parties have not conducted any merits discovery or

provided even an estimate as to the amount plaintiffs might be entitled to

recover on their FLSA and AWPA claims.”); Hwangbo v. Designer Cleaners,

Inc., et al., No. 2:19-CV-250-RWS, order granting mot. to strike [Doc. No. 31]

(N.D. Ga. April 20, 2020) (granting motion to strike Rule 68 offer as

premature, while holding “The Court agrees with Plaintiff that his time and

pay records are the single most important piece of evidence in determining

the amount of outstanding wages owed.”).

      The defendants point out that its offer is more detailed than many in

the cases relied on by the plaintiffs or cited above. Specifically, the offer

states that the defendants reviewed its pay and time records, and then states

the purported hours each plaintiff worked, their pay rates, and the total each

plaintiff would be entitled to. The defendants also show that subsequent to

the plaintiff’s motion they produced records showing the hours the plaintiffs

worked and claim that now there is sufficient material for the court to use

and review the offer for reasonableness. The court is not persuaded by either

argument.

      Neither party disputes the fact that the plaintiffs’ time and pay records

are the single most important piece of evidence in determining the amount of
                                         4
        Case 1:20-cv-03443-CAP Document 27 Filed 11/20/20 Page 5 of 6




outstanding wages owed. Indeed, the defendants compiled and reviewed

these records to determine the amount to include in the offer of judgment.

However, they were not produced to the plaintiffs until after the 14-day

period to accept the offer of judgment expired. This left the plaintiffs to

evaluate the reasonableness of the offer solely on the defendants’ assertions

of the hours they worked.

      Also, the defendants provide no support for the contention that because

they have now provided these records—albeit after the offer lapsed—the

court can rely on these records when evaluating the offer for fairness. The

driving purpose behind judicial review of FLSA settlements is “the great

inequalities in bargaining power between employers and employees.” Lynn's

Food Stores, Inc. v. U.S. Dep't of Labor, Employment Standards Admin.,

Wage & Hour Div., 679 F.2d 1350, 1352 (11th Cir. 1982). Thus, the court

cannot see how it could find the offer fair and reasonable when the plaintiffs

were not provided with the single most important pieces of evidence during

the time they had to accept the offer. The defendants’ argument encourages

the one-sided bargaining that the FLSA seeks to prevent.

      Because the defendants’ offer of judgment does not permit judicial

review for fairness and reasonableness, the court deems the defendants’ Rule

68 offer ineffective as it is inconsistent with the spirit and purpose of the rule.
                                        5
        Case 1:20-cv-03443-CAP Document 27 Filed 11/20/20 Page 6 of 6




Accordingly, the court will not subject the plaintiff to the adverse

consequences of refusing the offer under Rule 68. The plaintiffs’ motion to

strike the defendants’ offer of judgment [Doc. No. 17] is GRANTED.

      SO ORDERED this 20th day of November, 2020.



                                     /s/ Charles A. Pannell, Jr.
                                     CHARLES A. PANNELL, JR.
                                     United States District Judge




                                        6
